EXHIBIT E INFORMATION REGARDING DIRECTORS AND OFFICERS OF THE DEPOSITOR OLDEN LANE SECURITIES LLC AS OF MARCH 20, 2015 Name and Title Experience Michel Serieyssol, Chief Executive Officer Mr. Serieyssol has 22 years of experience in the financial services industry where he has held numerous senior and supervisory positions. Peter Marquardt, Chief Compliance Officer Mr. Marquardt has 28 years of experience in the financial services industry where he has held numerous senior and supervisory positions. Yuen Na Chun, Financial Operations Principal Ms. Chun is a Certified Public Accountant and has 23 years of experience in the financial services industry. E-200
